Citation Nr: 0521680	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-26 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable evaluation for chronic diarrhea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to a 
compensable evaluation for chronic diarrhea.

In December 2003, the Board remanded this issue for 
development of the evidence.  The case has now returned for 
appellate consideration.

The veteran submitted a written statement in February 2005 in 
which he argued that he currently suffered with hemorrhoids 
as a result of his service-connected chronic diarrhea.  The 
Board finds that this is an informal claim for secondary 
service connection for hemorrhoids.  See 38 C.F.R. §§ 3.155, 
3.310(a) (2004).  It is also determined that this issue is 
not properly before the Board at the present time and that it 
is not inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

The veteran's chronic diarrhea is characterized by moderate 
symptoms of frequent bowel movements and abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for chronic 
diarrhea have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.14, 
4.20, 4.114, Diagnostic Code 7319 (2004).  See 66 Fed. Reg. 
29486 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in July 2002, June 2003, and March 2004.  The 
appellant was told of the requirements to establish 
entitlement to a compensable evaluation for his chronic 
diarrhea.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  This notification included a detailed 
discussion in the Board's remand of December 2003 on the type 
of medical evidence/opinion needed to establish an increased 
evaluation and a specific request for the appellant to detail 
all symptomatology and functional impairment associated with 
this gastrointestinal disability.  The Statement of the Case 
(SOC) issued in July 1997 and the Supplemental Statements of 
the Case (SSOC) issued in July 2002, October 2002, April 
2003, and May 2005 informed the appellant of applicable law 
and regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The Board acknowledges that the initial adverse decision in 
this claim was issued in April 1997, years prior to the 
effective date of the VCAA.  However, the veteran received 
appropriate notification in compliance with the VCAA in July 
2002, June 2003, and March 2004; and after such notification 
the Agency of Original Jurisdiction (AOJ) had the opportunity 
to readjudicate this claim on a de novo basis as evidenced in 
the SSOCs issued in October 2002 and May 2005.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.114 that evaluated 
disabilities associated with the digestive system, effective 
on July 2, 2001.  See 66 Fed. Reg. 29486 (2001).  However, a 
review of the both the old and new criteria at 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (Irritable Colon Syndrome) 
reveals that the criteria used to evaluate the veteran's 
chronic diarrhea was not changed.  Regardless, the AOJ had 
the opportunity to determine the applicability of both the 
old and new rating criteria to the current claim in the SSOCs 
issued in July 2002, October 2002, April 2003, and May 2005.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGPREC 7-2003 (Nov. 19, 2003).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in July 
2002, June 2003, and March 2004.)

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
examinations in February 1997, August 2002, and January 2005 
(to include the addendum prepared in March 2005).  These 
examinations noted accurate medical histories, detailed 
findings on examination, and the appropriate diagnoses and 
opinions, to include the March 2005 addendum that determined 
what symptomatology was attributed to the service-connected 
disability and its severity.  The VA examiner in 
January/March 2005 clearly indicated that a thorough review 
of the veteran's medical history in the claims file had been 
conducted in connection with that examination.  Therefore, 
the Board finds that these examinations are adequate for VA 
purposes.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), Charles v. Principi, 16 Vet. App. 370 
(2002).  

VA has repeatedly requested that the veteran identify and/or 
submit evidence pertinent to this claim.  The veteran has 
repeatedly noted that the only treatment he has received for 
his chronic diarrhea is thorough his local VA healthcare 
system.  His service and VA treatment records have been 
obtained and incorporated into the claims file.  In its 
remand of December 2003, the Board requested that the veteran 
submit a detailed statement describing the symptomatology and 
functional impairment associated with his chronic diarrhea.  
He submitted such a statement in February 2005.  Finally, the 
veteran requested a hearing before VA in September 1997.  
However, he withdrew this request in February 2003.  
Therefore, the Board concludes that all pertinent evidence, 
obtainable by VA, regarding the issue decided below has been 
obtained and incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOCs, and Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In addition, the veteran 
appears to have expressed understanding in his statements 
provided in September 1996, November 1996, September 1997, 
and February 2005 of the type of lay and medical evidence 
required to substantiate his claim.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

As noted above, the Board remanded this claim in December 
2003.  The AOJ was requested to provide the appropriate 
notification in compliance with the VCAA, request the veteran 
to identify all pertinent medical evidence and obtain this 
evidence, request him to provide a detailed statement of his 
symptoms and functional impairment, obtain a comprehensive VA 
compensation examination, and, thereafter, readjudicate the 
issue on appeal.  The AOJ provided the appropriate VCAA 
notification and requested the veteran to identify medical 
records and provide a lay statement in the letter issued in 
March 2004.  The latest VA treatment records were obtained 
and associated with the claims file in October 2004.  A 
comprehensive VA compensation examination, with all opinions 
requested, was obtained in January/March 2005.  The AOJ 
readjudicated this claim in the SSOC issued in May 2005.  
Thus, the Board finds that the AOJ has fully complied with 
its remand instructions and these instructions do not provide 
any need for further development.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran was afforded a VA gastrointestinal examination in 
February 1997.  He complained of frequent bowel movements 
that occurred six to eight times a day since 1970.  The 
veteran indicated that these bowel movements most often 
occurred in the morning when he would have three to four 
movements, with an additional two to three bowel movements in 
the afternoon.  He denied any bowel movements at night or 
fevers, chills, weight loss, having bloody stool, abdominal 
pain, or cramping in his abdomen during his bowel movements.  
The veteran claimed that drinking whole milk would aggravate 
his bowel movements.  

On examination, the veteran did not appear to be in distress.  
His weight was 158.8 pounds.  On examination, his abdomen had 
no hepatosplenomegaly, masses, or tenderness.  His stool was 
yellowish and the stool guaiac was negative.  The diagnoses 
included non-diagnostic disease manifested by frequent bowel 
movements.

In his substantive appeal received in September 1997, the 
veteran asserted that he had seven bowel movements a day.  He 
argued that his current noncompensable evaluation did not 
accurately reflect the functional impairment caused by his 
chronic diarrhea.  

The veteran's VA outpatient records dated from the mid-1990s 
to the present noted occasional complaints of chronic 
diarrhea.  In August 1997, the veteran requested a 
colonoscopy due to his family history of colon cancer.  The 
impressions included irritable bowel.  In December 1997, 
examination revealed a soft, flat, non-tender abdomen.  Bowel 
sounds were positive and there was no organomegaly.  The 
clinical diagnoses included chronic diarrhea-irritable bowel.  
A colonoscopy performed in December 1997 revealed internal 
hemorrhoids, but no evidence of tumors or polyps.

The veteran was given another VA gastrointestinal examination 
in August 2002.  He complained of loose stools since 1970.  
The veteran reported that he had been placed on a high fiber 
diet.  He reported that he currently passed formed stools 
many times a day.  He denied having any rectal bleeding or 
melena.  On examination, the veteran weighted 147 pounds.  
There were small external rectal tags present.  Digital 
examination found no masses, but there was present a brown 
stool that was guaiac negative.  Laboratory testing and stool 
studies were reported to be unremarkable.  The diagnoses 
included intestinal parasite of unknown type that had 
resolved, and a history of internal hemorrhoids.  The 
examiner commented that the veteran's bowel habits had not 
changed since the early 1970s and without any history of 
weight loss there was no suggestion of a malabsorption 
syndrome present.

A VA outpatient record dated in November 2002 noted the 
veteran's complaint of fecal occult blood the prior month, 
but no evidence of anemia.  He denied any bright red blood 
per rectum, melena, constipation, diarrhea, loose stool, 
dyspepsia, or dysphasia.  On examination, his weight was 153 
pounds.  The abdomen was soft, flat, and non-tender.  Bowel 
sounds were present.  There was no palpable hepatomegaly, 
splenomegaly, masses, or surgical scars.  The assessment was 
positive fecal occult blood.  

During periodic outpatient examinations dated from February 
2003 to October 2004, the veteran made no complaints 
regarding his gastrointestinal system.  On examination his 
abdomen was soft and positive for bowel sounds.  There was no 
tenderness, organomegaly, masses, or hernias.  His weight 
ranged from 151 to 157 pounds.  Unusually, no assessment of a 
gastrointestinal disability was given, except in May 2003 
when the assessments included a history of colon polyps.

In a statement prepared in February 2005, the veteran claimed 
that his irritable bowel syndrome had caused him many 
difficulties throughout the years since his military service.  
He had to watch his diet, maintain a proximity to a bathroom, 
experienced soiled garments ("wet farts"), and had 
abdominal discomfort/pain.  The veteran contested the 
allegation that his chronic diarrhea was the result of an 
aging process since he had experienced these symptoms since 
his military service, and argued that even if aging affected 
this condition it had been significantly aggravated by his 
military injuries.

Another VA compensation examination was afforded the veteran 
in January 2005.  He complained of chronic loose stools for 
the past 30 years.  The veteran noted that for the past 15 
years he had four to five bowel movements in the morning, 
usually 15 to 20 minutes apart.  The first bowel movement was 
usually hard to semisolid, with the movements gradually 
becoming more loose, until the last movement was more 
"mucous" and "bubbles" with little stool.  He described 
the volume of each movement as "large," but denied any 
features of steatorrhea with the movements.  He denied any 
associated blood, cramping, fever, chills, nausea, vomiting, 
or abdominal pain with his bowel movements.  He denied any 
weight loss and, in fact, noted a slight weight gain over the 
years.  The veteran also denied any episode of fecal 
incontinence, though there may be some staining with loose 
stool.  After his morning bowel movement, the veteran may 
have one or no bowel movements the rest of the day.  This 
last movement was usually "relatively formed."  He denied 
any nocturnal bowel movements or nocturnal intestinal 
complaints.  Most of his bowel movements in the morning 
occurred prior to leaving for work and they did not typically 
cause any problems with his work.  The veteran acknowledged 
that his chronic diarrhea had not been treated in recent 
years.  He noted that it had been recommended that he take a 
fiber supplement for this problem, but learned that such a 
supplement may interfere with other medication he was 
required to take, so he never used the supplement.  When 
asked to rate his chronic diarrhea on a scale from one 
(normal stools) to ten (severe watery stools), the veteran 
rated his bowel movements at three to four.

The examiner noted that in 2002 the veteran underwent a 
colonoscopy.  This procedure found a one-centimeter ascending 
colon polyp (which was removed) and internal hemorrhoids.  On 
examination, the veteran was not in distress, and was well 
nourished with no pallor or anemia.  The abdomen was soft, 
non-tender, and positive for bowel sounds.  There was no 
hepatosplenomegaly, masses, stigmata, or distension.  An 
initial assessment was for chronic diarrhea.  The examiner 
commented that there was no alarm feature to suggest 
inflammatory, infectious, or neoplastic etiology.  There was 
no clinic or biochemical evidence of malabsorption.  The 
examiner found that given the features of the illness and its 
long duration, the likely etiology was a functional 
alteration in bowel movements with predominantly loose 
stools/diarrhea.  The features of this illness were 
suggestive of irritable bowel syndrome without abdominal 
pain, possibly post infectious.

The veteran was referred for further laboratory testing.  His 
blood work was reported to be "entirely normal" and his 
stool sample was negative.  An esophagogastrodiodenoscopy and 
colonoscopy were performed in February 2005.  The report 
noted that no polyps were seen in the colon, but there were 
internal hemorrhoids present.  The diagnoses were minimal 
chronic inflammation of the terminal ileum, foci of 
congestion and mild chronic inflammation of the colon, mild 
chronic inflammation of the duodenum, and chronic 
inflammation of the antrum.  The physician found that while 
the veteran was positive for h. pylori, this was not the 
cause of his reported symptoms and was an "incidental" 
finding.  The findings of mild chronic inflammation were non-
specific and non-diagnostic for other gastrointestinal 
condition, and may be related to the veteran's use of 
medications like Bextra.

An addendum to the VA gastrointestinal examination was 
prepared in March 2005.  The examiner noted that he had an 
opportunity to review the medical history in the claims file 
and the recent test results.  The examiner commented:

...the veteran has symptoms suggestive of 
functional diarrhea or irritable bowel 
syndrome, diarrhea predominant.  
Extensive evaluation of the 
gastrointestinal tract has been done...and 
no other etiology for his symptoms has 
been found.  While it is not possible to 
determine the level of functional 
impairment on the basis of this medical 
exam, many patients with irritable bowel 
syndrome do suffer significant functional 
impairment.  The duration of the symptoms 
and the limited documented 
treatment...would suggest the severity of 
the symptoms are mild to moderate, since 
severe symptoms typically would have 
prompted long standing medical 
treatments, which I am not able to find 
documented.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
38 C.F.R. § 4.7.

The veteran's service-connected chronic diarrhea is currently 
rated as noncompensable from September 30, 1996.  This 
disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7319 
(Irritable Colon Syndrome).  As noted above, the regulations 
evaluating disabilities of the digestive system were changed 
during the pendency of this appeal.  However, the rating 
criteria at Code 7319 were not changed.  Therefore, 
consideration of differences between the old and new criteria 
for this disability is not applicable.

Under Code 7319 mild symptoms resulting in disturbances of 
bowel function with occasional episodes of abdominal distress 
are to be rated as noncompensable.  Moderate symptoms 
resulting in frequent episodes of bowel disturbance with 
abdominal distress are to be rated 10 percent disabling.  
Severe symptoms resulting in diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress are rated 30 percent disabling.

The symptoms noted by the veteran on his VA examinations 
appear to be inconsistent.  In February 1997, he noted up to 
eight episodes of diarrhea a day happening both in the 
morning and evening.  However, in January 2005 he reported 
four or five episodes of diarrhea only happening in the 
morning.  He has also reported abdominal distress/pain in his 
written statements, but the examination reports indicate that 
he denied such symptoms to his examiners.  The veteran has 
also reported soiling his garments due to his diarrhea.  

The Board will resolve this conflict in the evidence in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
Based on the veteran's reported symptomatology, at its worst, 
it has resulted in chronic diarrhea of up to eight episodes a 
day both morning and evening, associated with abdominal 
distress/pain, soiled garments, and some limited interference 
in functional ability due to frequent use of bathrooms.  This 
level of symptomatology warrants a 10 percent evaluation for 
a moderate level of symptoms.  This determination is also 
supported by the medical opinion provided in March 2005.  At 
that time, the VA examiner determined, based on the veteran's 
reported symptoms, thorough examination, and review of the 
medical history, that the level of functional impairment was 
of a mild to moderate degree.  Based on this medical opinion, 
and resolving all reasonable doubt in the veteran's favor, 
the evidence establishes the existence of a moderate level of 
symptoms and functional impairment.

The evidence also shows that this level of symptomatology has 
been relatively constant over the period of this appeal.  In 
January 2005, the veteran himself indicated that his symptoms 
had not changed in any significant degree in the past 15 
years.  Therefore, staged ratings are not warranted in this 
case.

However, the evidence of record does not support a higher 
evaluation for severe symptoms.  The veteran has consistently 
denied having any constipation.  As noted above, on 
examination, the veteran has also repeatedly denied any 
abdominal pain or distress during his episodes of diarrhea.  
While the veteran has reported soiling his garments, the 
examiner established in January 2005 that the description 
provided by the veteran indicated that this soiling was of a 
minimal nature.  The veteran reported in January 2005 that 
his diarrhea symptoms had not significantly interfered with 
his job performance and the functional impairment noted in 
his statement of February 2005 appears to be limited to 
having to keep in mind where the nearest bathroom is located.  
The veteran himself in January 2005 rated his diarrhea 
symptoms at a level of three to four out of a possible ten, 
revealing a relatively moderate degree of symptomatology.  
Finally, the examiner's opinion of March 2005 confirms that 
the veteran's level of symptomatology is only to a moderate 
degree at its worst.  Thus, the evidence does not support a 
finding that the veteran's chronic diarrhea is of a severe 
nature and an evaluation in excess of 10 percent is not 
authorized.

The veteran has, in effect, claimed that his chronic diarrhea 
should be entitled to extra-schedular evaluation.  According 
to 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no lay or medical evidence that the veteran's 
chronic diarrhea has resulted in frequent periods of 
hospitalization in recent years.  In fact, the veteran has 
not even sought regular outpatient treatment for his 
diarrhea.  The veteran has not presented any evidence of the 
loss of work or the need for accommodation in order to keep 
employment.  During his examination in January 2005, the 
veteran acknowledged that his diarrhea symptoms did not 
interfere with the performance of his work.  While the 
veteran's chronic diarrhea may have resulted in some 
interference with his industrial ability, there is little lay 
or medical evidence that this level of disability is not 
fully contemplated by the rating schedule.  Thus, the Board 
finds that the chronic diarrhea does not present such 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.  

Based on the above analysis, the evidence supports a higher 
evaluation for the veteran's chronic diarrhea to 10 percent.  
However, the preponderance of the evidence is against an 
evaluation higher than 10 percent.  While the appellant is 
competent to report symptoms, a preponderance of the medical 
findings are against a higher evaluation.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment, diagnosis, and 
etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(Continued on next page.)

ORDER

A 10 percent evaluation for chronic diarrhea is granted; 
subject to the laws and regulations governing the payment of 
VA benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


